DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
Status of Objections and Rejections
Claim 20 is allowed.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “an alkali concentration” in line 5.  It is unclear whether this alkali concentration is the same one recited as “an alkali metal hydroxide concentration” in claim 1.  It is suggested to change into “the alkali metal hydroxide concentration.”
Claim 16 recites “a non-ionic detergent” in lines 17, 20.  It is unclear whether this non-ionic detergent is the same one recited in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisseroth (U.S. Patent Pub. 2015/0144490) in view of Hu (U.S. 5,916,265), and further in view of Ke (M-T Ke, Super-Resolution Mapping of Neuronal Circuitry With an Index-Optimized Clearing Agent, Cell Reports, 2016 (14), page 2718-32), and further in view of Hama (H, Hama, ScaleS: an optical clearing palette for biological imaging, Nature Neuroscience, 2015(18), page 1518-29), supported by PBS_buffer, Thermo-Fisher as evidence for claim 1, and Closed-loop System as evidence for claim 10, and CelExplorer_FocusClear as evidence for claim 18.
Regarding claims 1-2 and 4, Deisseroth teaches a method of producing transparent biological preparations for examination by light microscopy ([0107] Title: CLARITY Process for Mouse Brain), the method comprising: 
- incubating a biological tissue in an aqueous alkaline solution ([0107] lines 4-5: the brains were incubated in the same solution, i.e., PBS buffer; as evidenced by the document entitled “PBS buffer Wiki”, PBS buffer has a pH of 7.4; thus being alkaline; [[0047] lines 5-7: typically, the fixative will be diluted in a buffer, e.g., phosphate buffered saline PBS; here the PBS buffer is for fixation and subsequent polymerization and it is deemed to be a fixative buffer),
- clearing the biological tissue electrophoretically ([0053] lines 1, 5, 9: any treatment used to clear the specimen, including electrophoresis) by

- subjecting the biological tissue to an electric field in the electrophoresis solution ([0107] lines 11-12: 10-40V was applied across the brains), 
- wherein the electrophoresis solution contains 
- a buffer base ([0107] line 10: sodium borate buffer) and 
- a detergent in a detergent concentration in a range from 0.1 to 10 % (w/v) ([0107] line 11: 4 % SDS (wt/vol)).

Deisseroth does not explicitly disclose the aqueous alkaline solution comprising an alkali metal hydroxide concentration of at least 50 mol/m3.
However, Hu teaches a method of producing a biological extracellular matrix produced from tissue harvested or procured from human or animal tissues (Col. 1, lines 9-11).  The biological tissue is immediately placed in a fixative solution after being procured (Col. 2, lines 23-26), which is in sodium phosphate buffer (PBS) solution (Col. 2, lines 27-29).  Then the tissue is placed in a sodium hydroxide solution for incubation of the tissue to remove cells from the fixed tissue (Col. 2, lines 34-37).  The solution comprising NaOH or KOH, and the concentration may range from 0.1N to 5N (Col. 2, lines 40-41), corresponding to 0.1M to 5M or 100 mol/m3 to 500 mol/m3.  Thus, Hu teaches an aqueous alkaline solution comprising an alkali metal hydroxide (e.g., NaOH) 3 for incubating a biological tissue to remove cells from the fixed tissue (Col. 2, lines 34-37, 40-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth by incorporating the step of incubating the biological tissue in an aqueous alkaline solution comprising an alkali metal hydroxide concentration of at least 50 mol/m3 as taught by Hu because incubation in such an aqueous alkaline solution would remove cells from the fixed tissue (Col. 2, lines 34-37). 

Deisseroth does not explicitly disclose the cations of the buffer base having a molecular weight of at least 50 Da in a buffer base concentration in a range from 5 to 100 mol/m3 (claim 1) or the buffer base at least predominantly consists of Tris (claim 4).
However, Ke teaches a tissue-clearing agent for high-resolution fluorescence microscopy SeeDB2 ([Abstract] lines 1-3).  SeeDB2S was prepared by dissolving iohexol powder in 10 mM Tris-Cl with EDTA (page 2731, Col. 1, para. 3, lines 2-5).  Thus, Ke teaches the buffer base, i.e., Tris buffer, whose cations have a molecular weight of at least 50 Da (the tris buffer, which is identical to the disclosed buffer in the instant application (page 6, lines 13-15) and must have the same property, i.e., the molecular weight of the cations of tris buffer is at least 100 Da) in a concentration range from 5 to 100 mol/m3 (page 2731, Col. 1, para. 3, line 4: 10 mM Tris-Cl buffer, corresponding to 10 mol/m3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth by substituting sodium 

Deisseroth does not explicitly disclose the detergent is a non-ionic detergent (claim 1) or Triton X100 (claim 2).
However, Hama teaches tissue clearing using ScaleS clearing methods for rapid and/or extensive tissue clarification (Fig. 1(c); page 1519, Col. 2, para. 1, lines 1-2), containing chemical components, such as Triton X-100 (page 1519, Col. 2, para. 1, line 8).  As evidenced by ThermoFisher, Triton X-100 is nonionic detergent for protein solubilization (page 1, title, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth by substitution SDS with Triton X-100 as taught by Hama.  The suggestion for doing so would have been that Triton X-100 is a suitable detergent for tissue clearing, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 3, Deisseroth, Hu, Ke and Hama disclose all limitations of claim 1 as applied to claim 1.  Deisseroth, Hu, Ke, and Hama do not explicitly disclose the buffer base concentration is in a range from 10 to 50 mol/m3.
3 of Tris-Cl buffer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Hu, Ke, and Hama by adjusting the buffer with a concentration in a range from 10 to 50 mM as claimed because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Deisseroth, Hu, and Hama do not explicitly disclose the cations of the buffer base having a molecular weight of at least 100 Da.
However, Ke teaches the buffer is Tris buffer (page 2731, Col. 1, para. 2, line 4).  Since Tris buffer in the prior art is identical to the disclosed buffer in the instant application (page 6, lines 13-15), it must have the same property, i.e., the molecular weight of the cations of tris buffer is at least 100 Da.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Hu, and Hama by substituting sodium borate buffer with the tris buffer whose molecular weight of the cations is at least 100 Da as taught by Ke.  The suggestion for doing so would have been that tris buffer is a suitable buffer for extracting proteins of the biological tissue, i.e., clearing the biological tissue, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Deisseroth, Hu, Ke, and Hama do not explicitly disclose the detergent concentration is in a range from 0.5 to 1.5 % (w/v).
Hama teaches tissue clearing using ScaleS clearing methods for rapid and/or extensive tissue clarification (Fig. 1(c); page 1519, Col. 2, para. 1, lines 1-2), containing chemical components, such as Triton X-100 (page 1519, Col. 2, para. 1, line 8).  The upper limit of Triton X-100 concentration for preserving full FP fluorescence was 5% (page Col. 1, para. 3, lines 2-6).  Thus, the concentration of Triton X-100 is a result-effective variable for preserving full FP fluorescence of the cleared tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Hu, Ke, and Hama by adjusting the concentration of Triton X-100 within the range from 0.5 to 1.5% (w/v) as claimed because the concentration of Triton X-100 is a result-effective variable for preserving full FP fluorescence of the cleared tissue, i.e., a variable which achieves a recognized result of reducing the electrode capacitance and enhancing the detection accuracy.  One of ordinary skill in the art would have been motivated to optimize the result-effective variable, i.e., the concentration of Triton X-100, to preserve full FP fluorescence of the cleared tissue. MPEP 2144.05 (II)(B).

Regarding claims 5-6, Deisseroth, Hu, Ke, and Hama disclose all limitations of claim 1 as applied to claim 1.  Deisseroth, Hu, Ke, and Hama do not explicitly disclose a maximum temperature of the electrophoresis solution is kept in a range from 20 to 90 
However, Deisseroth teaches it desirable to control the temperature of the buffer inside the electrophoresis chamber (e.g., to prevent the chamber from reaching temperature that might cause the hydrogel to depolymerize or the biomolecules in the specimen to denature, e.g., 90⁰C or more ([0092] lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Hu, Ke, and Hama by controlling the temperature in a range as claimed because preventing the chamber from reaching temperature of 90⁰C or more would prevent the hydrogel to depolymerize the biomolecules in the specimen to denature ([0092] lines 9-14).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 7, Deisseroth teaches in the step of electrophoretic clearing, a pH-value of the electrophoresis solution is kept 8.5 ([0108] lines 12-13: sodium borate buffer pH 8.5).

Regarding claim 8, Deisseroth teaches in the step of electrophoretic clearing, at least one of fresh buffer base and fresh detergent is added to the electrophoresis solution ([0092] lines 1-2: replace buffer in the electrophoresis chamber; line 8: fresh buffer is added).

Regarding claim 9, Deisseroth teaches in the step of electrophoretic clearing, the electrophoresis solution is continuously changed ([0092] line 2: recirculate buffer in the electrophoresis chamber).

Regarding claim 10, Deisseroth teaches in the step of electrophoretic clearing, an electric power delivered to the electrophoresis solution and the tissue immersed therein is closed-loop controlled ([0145] lines 1-3: circulate the clearing solution through the chamber using the temperature controlled circulator, with 10-60V applied across the tissue; thus being temperature-controllable, the applied electric power must be closed-loop controlled; as evidenced by the document entitled “Closed-loop System and Closed-loop Control Systems,” page 1, para. 5, lines 1-2: closed-loop systems are designed to automatically achieve and maintain the desired output condition by comparing it with the actual condition).

Regarding claim 11, Deisseroth teaches the electric power is closed-loop controlled to a constant value ([0145] line 14: at 50⁰C) at least for a part of a duration of the step of electrophoretic clearing ([0145] line 14: for one day).

Regarding claim 13, Deisseroth teaches prior to the step of electrophoretic clearing, at least the following step:
- fixing the biological tissue ([0005] lines 3-4: fixing the specimen with a plurality of hydrogel subunits, polymerizing the hydrogel subunits to form a hydrogel-embedded 

Regarding claim 14, Deisseroth teaches wherein, in incubating the biological tissue in the aqueous alkaline solution ([0107] lines 4-5: the brains were incubated in the same solution, i.e., PBS buffer), wherein at least one of the following parameters is kept: 
- the incubating takes place at 20 to 50 °C or at 35 to 40 C ([0107] lines 4-5: the brains were incubated in the same solution; line 8: three hours incubation at 37 ⁰C).

Regarding claim 15, Deisseroth teaches prior to the step of electrophoretic clearing, 
- incubating the biological tissue in an aqueous acidic solution ([0047] lines 5-7: typically, the fixative will be diluted in a buffer, e.g., citric acid buffer; and thus prior to the step of electrophoretic clearing, the fixative step includes using citric acid buffer, an aqueous acidic solution; [0052] lines 1-2: following fixation of the specimen, the hydrogel subunits are polymerized to obtain the hydrogel-embedded specimen to be cleared; thus the polymerization step is deemed to be incubating the biological tissue in the fixative acidic solution) and then
- subjecting the biological tissue to an electric field ([0107] lines 11-12: 10-40V was applied across the brains) in an aqueous acidic electrophoresis solution ([0054] lines 4-8: clearing may be performed in any convenient buffer, e.g., boric acid buffer, 

Regarding claim 17, Deisseroth teaches after the step of electrophoretic clearing, at least the following step:
- incubating the biological tissue with an antibody ([0109] lines 1-4: the cleared 1 mm-thick block of mouse brain were incubated at 37 ⁰C for two days in 0.1% Triton X-100 (wt/vol)/anti-GFP antibody conjugated with Alexa Fluor 594).

Regarding claim 18, Deisseroth teaches after the step of electrophoretic clearing, at least the following step 
- transferring the biological tissue in an aqueous solution ([0111] lines 2-4: the cleared brain was incubated in FocusClearTM, a water-based immersion medium, for two days) having a refractive index in a range from n = 1.4 to n = 1.6 (as evidenced by the document entitled “CelExplorer Labs Co. – FocusClear”, the refractive index of FocusClearTM is 1.45)

Regarding claim 19, Deisseroth teaches after the step of electrophoretic clearing ([0167] title: CLARITY-Processed Samples), at least the following step 
- dehydrating the biological tissue in an alcohol series with ascending alcohol concentration ([0167] lines 14-16: samples were then dehydrated in a series of ethanol washes for 15 minutes each at 4 °C (50% [Wingdings font/0xE0] 70% [Wingdings font/0xE0] 95% (whereupon samples were allowed to warm to RT) [Wingdings font/0xE0] 100% (2x)-acetonitrile for 15 min).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisseroth in view of Hu, Ke, and Hama, and further in view of Birkner (U.S. 7,273,720).
Regarding claim 12, Deisseroth, Hu, Ke, and Hama disclose all limitations of claim 1 as applied to claim 1. Deisseroth, Hu, Ke, and Hama do not explicitly disclose in the step of electrophoretic clearing, an electric resistance of the electrophoresis solution and the biological tissue immersed therein is registered, and conditions of the step of electrophoretic clearing are changed or the step of electrophoretic clearing is terminated, when the electric resistance goes beyond a predetermined threshold value or a time rate of change thereof below a predetermined threshold value.
However, Birkner teaches a method for the rapid processing of a tissue sample, including four general steps of fixation, dehydration, clearing, and impregnation (Col. 5, lines 17-19).  Ohmic heating is achieved by introducing an electric current from a power source to the conductive leads on the processing container (Col. 5, lines 41-43).  The solution and the tissue specimen each provide resistance to the flow of electricity which results in conversion of electric current to heat energy (Col. 5, lines 44-47).  A temperature probe is used to monitor the temperature of the solution to bring the processing solution and tissue specimen to the desired temperature, and to maintain the solution and specimen at the desired temperature for the required period of time (Col. 5, lines 50-51, 53-56).  Thus, Birkner teaches in the step of electrophoretic clearing (Col. 5, lines 17-19), an electric resistance of the electrophoresis solution and the biological tissue immersed therein is registered (Col. 14, lines 9-11: to determine the resistance of the solution, a conductivity meter should be used), and conditions of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Hu, Ke, and Hama by registering (interpreting as measuring) resistance of the electrophoresis solution with the biological tissue immersed therein as taught by Birkner because an appropriate resistance would tune the current (I) and the voltage (V) in a range to produce sufficient power (P) for adequate thermal energy (heat) to bring about the necessary chemical reaction at the desirable temperature (Col. 14, lines 35-38).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisseroth in view of Hu, Ke, and Hama, and further in view of O’Leary (U.S. Patent Pub. 2010/0136613).
Regarding claim 16, Deisseroth, Hu, Ke, and Hama disclose all limitations of claim 15 as applied to claim 15.
Deisseroth, Hu, Ke, and Hama do not explicitly disclose in the step of subjecting the biological tissue to an electric field in the aqueous acidic electrophoresis solution, at least the following parameters is kept: - the aqueous acidic electrophoresis solution contains a buffer base in a concentration from 5 to 100 mol/m3 and a detergent in a concentration from 0.1 to 10 % (w/v).
3 (20-50 mM Tris HCl, corresponding to 20-50 mol/m3) and a detergent in a concentration from 0.1 to 10 % (w/v) (2% SDS that is deemed to be the detergent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Hu, Ke, and Hama utilizing the acidic electrophoresis solution in a concentration of 5 to 100 mol/m3 and a detergent in a concentration from 0.1 to 10 % (w/v) as suggested by O’Leary because such acidic buffer concentration and detergent concentration are suitable for extracting proteins of the biological tissue, i.e., clearing the biological tissue, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).

acidic aqueous solution, at least the following parameters is kept: 
- the incubating takes place at 35 to 40 °C.
However, Deisseroth teaches incubating the biological tissue in an aqueous alkaline solution ([0107] lines 4-5: the brains were incubated in the same solution, i.e., PBS buffer), at least the following parameters is kept: - the incubating takes place at 35 to 40 °C ([0107] lines 7-8: increased to 37 ⁰C and three hours incubation at 37 ⁰C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Hu, Ke, Hama, and O’Leary by incubating the tissue in the acidic aqueous solution at 35 to 40 °C.  The suggestion for doing so would have been that 37 °C is a suitable temperature for incubating biological tissues, and the selection of that temperature, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Deisseroth, Hu, Ke, Hama, and O’Leary do not disclose the detergent in the aqueous acidic electrophoresis solution is non-ionic.
However, Hama teaches tissue clearing using ScaleS clearing methods for rapid and/or extensive tissue clarification (Fig. 1(c); page 1519, Col. 2, para. 1, lines 1-2), containing chemical components, such as Triton X-100 (page 1519, Col. 2, para. 1, line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisseroth, Hu, Ke, Hama, and O’Leary by substitution SDS with Triton X-100 , in the acidic aqueous electrophoresis solution as taught by Hama.  The suggestion for doing so would have been that Triton X-100 is a suitable detergent for tissue clearing, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Allowable Subject Matter
Claim(s) 20 is/are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot in light of new grounds for rejection.  
Examiner notes that the affidavit filed under Rule 132 on January 21, 2022 is the same affidavit filed on December 22, 2021.  This affidavit has been considered and addressed in the Advisory Action sent out on January 7, 2022.  The amendment adding “metal hydroxide” in the instant claim 1 has overcome the rejection in the previous office action. 
Applicant argues Deisseroth does not at all disclose the use of an aqueous alkaline composition that includes an alkali metal hydroxide (page 11, para. 4, lines 1-2).  This argument is moot because the prior art, Hu, is now relied on to teach the aqueous alkaline solution (Hu, Col. 2, lines 34-37: the tissue is placed in a sodium 3 (Col. 2, line 41: the concentration may range from 0.1N to 5N, corresponding to 100 mol/m3 to 500 mol/m3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795